          Case 1:21-cr-00023-NONE-SKO Document 58 Filed 06/14/21 Page 1 of 3


     JARED M. THOMPSON (SBN 261942)
 1   BREHMER LAW CORPORATION
     1200 Truxtun Ave., Suite 120
 2   Bakersfield, CA 93301
     (661) 447-4384 (phone)
 3
     Attorney for Defendant
4    Jatinbhai Bhakta

 5
                                    UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7    UNITED STATES OF AMERICA,                       Case No. 1:21-CR-00023-NONE-SKO
 8
                                 Plaintiff,           STIPULATION TO MODIFY RELEASE
 9                                                    TERMS FOR DEFENDANT &
                           vs.                        ORDER
10
      JATINBHAI BHAKTA,
11
                                 Defendant
12

13          The Defendant, JATINBHAI BHAKTA, by and through his attorney of record, Jared M.

14   Thompson, and the United States of America, by and through its attorney of record, David

15
     Gappa, hereby stipulate to modify the defendant’s conditions of release as follows:

     1. Defendant Bhakta must not be employed in any capacity in any hotel/motel industry, with the
16
        sole exception that he may work for his mother Sharda Bhakta’s hotel, the Jackson Hotel,
17
        located at 714 Jackson St., Bakersfield, CA 93305. Any employment, or work performed by
18
        the defendant, at the Jackson Hotel must be at the direction of Sharda Bhakta, and the
19
        defendant cannot be employed in a managerial or supervisory capacity at the Jackson Hotel.
20
     2. All other conditions of release remain in full force and effect as set forth in his original
21
        conditions of release.
22
     3. On May 18, 2021, Pre-trial Services Officer Frank Guerrero advised both counsel for the
23
        government and defense counsel that Mr. Bhakta has been in full compliance with his release
24
        conditions since being released from custody. Pre-Trial Services has no objection to the
25      modifications contained herein.
26

27

28
         Case 1:21-cr-00023-NONE-SKO Document 58 Filed 06/14/21 Page 2 of 3



 1      IT IS SO STIPULATED.

 2
     DATED: June 3, 2021                    Brehmer Law Corporation
 3

4                                           By: /s/ Jared M. Thompson
                                            Jared M. Thompson, Attorney for
 5                                          Defendant, Jatinbhai Bhakta

 6
     DATED: June 3, 2021                    United States Attorney’s Office
 7
                                            By: /s/ David Gappa
 8                                          David Gappa
                                            Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          Case 1:21-cr-00023-NONE-SKO Document 58 Filed 06/14/21 Page 3 of 3


                                                ORDER
 1
              IT IS HEREBY ORDERED that Mr. Bhakta’s conditions of release are hereby modified
 2
     as set forth below:
 3

4    1. Defendant Bhakta must not be employed in any capacity in any hotel/motel industry, with the
 5      sole exception that he may work for his mother Sharda Bhakta’s hotel, the Jackson Hotel,

 6      located at 714 Jackson St., Bakersfield, CA 93305. Any employment, or work performed by

 7      the defendant, at the Jackson Hotel must be at the direction of Sharda Bhakta, and the

 8      defendant cannot be employed in a managerial or supervisory capacity at the Jackson Hotel.

 9
     2. All other conditions of release remain in full force and effect as set forth in his original

        conditions of release.
10
     3. On May 18, 2021, Pre-trial Services Officer Frank Guerrero advised both counsel for the
11
        government and defense counsel that Mr. Bhakta has been in full compliance with his release
12
        conditions since being released from custody. Pre-Trial Services has no objection to the
13
        modifications contained herein.
14

15   IT IS SO ORDERED:

16

17
     IT IS SO ORDERED.
18

19
     Dated:     June 14, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
